—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered May 2, 1995, convicting her of grand larceny in the fourth degree, offering a false instrument for filing in the first degree (seven counts), and falsifying business records in the first degree (six counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claim, the count of the indictment charging her with grand larceny in the fourth degree was not jurisdictionally defective. That count of the indictment *624cited the applicable section of the Penal Law and tracked the language thereof. It was not required to spell out the People’s theory (see, CPL 200.50 [7] [a]; Penal Law § 155.30; People v Ray, 71 NY2d 849, 850; People v Weston, 223 AD2d 661).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Copertino, Pizzuto and Altman, JJ., concur.